Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), *1086rendered February 8, 2001. The judgment convicted defendant, upon a jury verdict, of assault in the second degree, criminal possession of a weapon in the third degree and criminal mischief in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of assault in the second degree (Penal Law § 120.05 [2]), criminal possession of a weapon in the third degree (§ 265.02 [1]), and criminal mischief in the fourth degree (§ 145.00 [1]). “Defendant failed to preserve for our review his . . . contention that the evidence of physical injury is legally insufficient to support the conviction of assault in the second degree” (People v Coleman, 305 AD2d 1031, 1032 [2003], lv denied 100 NY2d 579 [2003]; see People v Gray, 86 NY2d 10, 19 [1995]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see People v Orta, 12 AD3d 1147 [2004]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Green, J.P., Hurlbutt, Kehoe, Smith and Hayes, JJ.